Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
NOTE: In Applicant’s remarks filed 11/16/2021, on p. 9, section I states that claim 16 is hereby canceled, but Claim 16 appears in the claims filed with the remarks. Claim 16 is considered pending by Examiner and has been examined as such.
Claims 1, 3, 8, 10, 15, and 17 are amended. Claims 2 and 9 are canceled and Claims 5, 12, and 19 were previously canceled Claims 1, 3-4, 6-8, 10-11, 13-18, and 20 are pending and have been examined. 
Claim Objections
Claims 8 and 15 are objected to because of the following informalities: Claim 8, line 8 and claim 15, line 9 recite “the includes”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

	Claim 1 is indefinite because it is unclear how the second-to-last claim paragraph should be interpreted in light of the specification. The claim is unclear for the following reasons: It is unclear as to whether the computer receives new patient medical data or reuses the same data that was received in line 11. The claim is unclear as to whether a live patient has received the recommended treatment and the medical data are the results of administering the treatment to the live patient, or whether the result is a model prediction of patient data based on a simulation of administering the recommended therapy to a patient. The claim does not have any positive step of applying the recommendation and receiving new data from a live patient after applying the recommendation. The broadest reasonable interpretation of this limitation includes determining a result of any recommended therapy for HIV.

	Claim 16 is indefinite because it is unclear if “a result of the recommended therapy” recited in line 2 is the same as that recited in claim 15, fifth line from the bottom. For purposes of examination, Examiner interprets the result as being the same. Applicant may overcome this rejection by cancelling claim 16.

	Claims 3-4 and 6-7 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
	Claims 8 and 15 are rejected for the reasons set forth in the 35 U.S.C. 112 rejections of claim 1. 
Claims 10-11 and 13-14 are rejected for failing to cure the deficiencies of claim 8 upon which they depend. 
Claims 16-18 and 20 are rejected for failing to cure the deficiencies of claim 15 upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-11, 13-18 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) models pathogen sensitivity to one or more drugs as one or more Markov chain within a Factorial Hidden Markov Model, each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation
(2) train the resistance evolution model using the training data
(3) applying the resistance evolution model to the patient medical data, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability
(4) recommending a therapy based on an output of the resistance evolution model
(5) determining a result of the recommended therapy based on determining whether HIV is detectible in a serum of a patient corresponding to the patient medical data 
(6) refining the resistance evolution model based on the determined result of the recommended therapy.
A Markov chain within a Factorial Hidden Markov Model is a mathematical concept. Thus, each of the “resistance evolution model that models …as a Markov chain”, “train the resistance evolution model” and “applying the resistance evolution model to the patient data” as recited in claim 1 is a mathematical concept. Recommending a therapy based on an output of the model is a mental process, specifically a judgement, which can reasonably be performed in one’s mind with the aid of pen and paper. Determining a result and refining the model are mathematical concepts. Determining a result of a therapy and is also mental process of judgement which can reasonably be performed in one’s mind.
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a computer
receiving a resistance evolution model
retrieving training data
applying machine learning
receiving patient medical data
The computer and the application of machine learning are generally linking the abstract ideas to the particular technology environment of machine learning or the computer (see MPEP 2106.05(h)), and they are not improvements to machine learning technology or the functioning of the computer. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). The receiving a 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the data-gathering steps are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
train the resistance evolution model 
determining one or more parameters corresponding to the resistance evolution model based on population data.
	Training the model and determining parameters are mathematical concepts. Determining parameters is also a mental process of judgement which can reasonably be performed in one’s mind with pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
applying machine learning
the computer
The computer and the application of machine learning are generally linking the abstract ideas to the particular technology environment of machine learning or the computer (see MPEP 2106.05(h)), and they are not improvements to machine learning technology or the functioning of the computer. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 3. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 3 are incorporated. The claim recites the following limitations: 
the resistance evolution model comprises one or more stochastic models. 
A stochastic model is a mathematical concept. The claim contains an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 3. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 3 are incorporated. The claim recites the following limitations: 
determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods. 
This limitation is a mathematical concept and a mental process of judgement which can reasonably be performed in one’s mind, since learning may be performed in one’s mind. Alternatively, the approximate learning method is a mathematical concept. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 6 are incorporated. The claim recites the following limitations: 
the one or more approximate learning methods include Collapsed Gibbs Sampling.
This limitation is a mathematical concept. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIMS 8, 10-11, and 13 are product claims which recite the same features as method claims 1, 3-4, and 6, respectively. Claims 8, 10-11, and 13 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 1, 3-4, and 6, respectively.
	CLAIMS 15 and 17-18 are system claims which recite the same features as method claims 1 and 3-4, respectively. Claims 15 and 17-18 are rejected for the reasons set forth in the 35 U.S.C. 101 rejections of claims 1 and 3-4, respectively.

CLAIM 16 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. The claim recites the following limitations:
determine a result of the recommended therapy; 
refine the resistance evolution model based on the determined result of the recommended therapy.
Determining a result and refining the model are mathematical concepts. Determining a result and is also mental process of judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
computer system
program instructions
The computer system and program instructions merely recited as generic computer components performing generic computer functions. They are generally linking the abstract idea to the technological environment of machine learning (see MPEP 2106.05(h)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 17.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 17 are incorporated. The claim recites the following limitations:
determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
This limitation is a mathematical concept. The claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The claim does not include any further additional elements. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 8, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 20180300456 A1) in view of Rosen-Zvi et al. (“Selecting anti-HIV therapies based on a variety of genomic and clinical factors”, see IDS filed 11/27/2017), Beale et al. (US 20170213006 A1, see PTO-892 filed 08/20/2021), and Beerenwinkel et al. (“A mutagenetic tree hidden Markov model for longitudinal clonal HIV sequence data”, see PTO-892 filed 08/20/2021).

Regarding CLAIM 1, Eltoukhy teaches: A method for HIV long term therapy decision support, the method comprising: (The abstract teaches therapy decision support for cancer, and ¶ [0092] teaches the invention may be used to monitor HIV/AIDS.)
 models pathogen sensitivity to one or more drugs (Eltoukhy teaches cancer cells evolving resistance to drugs in ¶ [0003], lines 1-5)
as one or more Markov chains within a Factorial Hidden Markov Model (The BRI of this limitation includes modeling one or more drugs as a single hidden Markov model. Eltoukhy ¶ [0038], ninth line from the end, teaches Hidden Markov Machines (HMMs) 270 that classify medical data for the purpose of recommending treatments.)
the computer retrieving training data; (¶ [0041], lines 1-2 and 8)
the computer applying machine learning to train the resistance evolution model using the training data; (¶ [0041], lines 8-end teaches training a model. ¶ [0114] – [0116] also teaches training a model by an iterative learning process.)
the computer receiving patient medical data; (¶ [0036], lines 9-10 (step 4).)
	the computer recommending a therapy…; (¶ [0036], last 4 lines (step 10).)
Page 2Application No.: 15/822,454Docket No.: IL820160172US01Reply to Office Action dated August 20, 2021the computer determining a result of the recommended therapy based on determining whether HIV is detectible in a serum of a patient corresponding to the patient medical data; (¶ [0037], 
	However, Eltoukhy does not explicitly teach: a computer receiving a resistance evolution model
each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
recommending a therapy based on an output of the resistance evolution model;
and the computer refining the resistance evolution model based on the determined result of the recommended therapy. 
	But Rosen-Zvi teaches: a computer receiving a resistance evolution model that models pathogen sensitivity to one or more drugs… (Page 401, § 2.2, from the start until the third-to-last line on the page. The prediction results at p. 403, § 2.5 are evidence of a computer.)
the computer retrieving training data; (Page 399, col. 2, § 1.2 teaches the EuResist integrated database (IDB), and on p. 401, col. 2, the paragraph above § 2.1 teaches how the IBD is used as training data.)
the computer applying machine learning to train the resistance evolution model using the training data; (P. 400, col. 2, § 2, first sentence. One of the engines is the evolutionary engine in § 2.2.)
the computer receiving patient medical data; (P. 401, col. 1, first full paragraph, lines 1-6 teaches 10% of therapies are set aside for testing purposes.)
the computer applying the resistance evolution model to the patient medical data, (P. 401, col. 1, end of § 2.0: “The engines generate predictions of a label to a therapy and provide the probability of therapy success.”)
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2, fifth-to-last line: “complete phenotypic resistance to that drug.”)
sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and (Under the BRI of this limitation, the model accounts for the pathogen not developing a resistance to a drug before it has been exposed. This is inherently true according to p. 401, § 2.2, lines 2-3.)
resistance of the pathogen to a drug develops randomly at a specified probability; (Rosen-Zvi teaches on p. 401, § 2.2, sixth-to-last line: “probability of the virus not to develop further mutations”.)
the computer recommending a therapy based on an output of the resistance evolution model; (P. 405, col. 1, § 4, lines 3-8)
Rosen-Zvi is in the same field of endeavor as the claimed invention, namely, treating pathogenic infections. It would have been obvious to have recommended Eltoukhy’s therapy based on an output of Rosen-Zvi’s resistance evolution model. A motivation for the combination is to predict the outcome of an antiretroviral therapy information about viral evolution. (Rosen-Zvi, p. 401, C. 2, § 2.2, lines 3-5)
However, neither Eltoukhy nor Rosen-Zvi explicitly teaches: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
and the computer refining the resistance evolution model based on the determined result of the recommended therapy. 
	But Beale teaches: and the computer refining the resistance evolution model based on the determined result of the recommended therapy.  (¶ [0015], lines 1-5. A homework assignment is used as a psychotherapy treatment for mental illness.)

Rosen-Zvi’s model, with a motivation to refine the artificial intelligence model based on the results of the recommended therapy (Beale para. [0015], lines 1-5).
	However, neither Eltoukhy, Rosen-Zvi, nor Beale explicitly teaches: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
	But Beerenwinkel teaches: each of the one or more Markov chains comprising a hidden state that includes a binary variable indicating … and a binary variable indicating… (P. 59, § 3.1, lines 1-4 teaches a mutagenetic tree model with multiple events, the occurrence of each indicated by a binary random variable. On p. 62, § 3.3, the sentence in lines 3-4 teaches hidden states.)
a variable indicating whether a perpetual resistance to a drug has been acquired and (P. 53, § 1, ¶ 1, last sentence)
a variable indicating the instantaneous existence of a drug resistant mutation; (P. 53, last 3 lines)
	Beerenwinkel is in the same field of endeavor as the claimed invention, namely, treating pathogenic infections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modeled Eltoukhy’s Markov chain with Beerenwinkel’s binary variables, and to have incorporated Beerenwinkel’s teachings of perpetual resistance to drugs and instantaneous existence of a drug resistant mutation into the model. A motivation for the combination is to precisely predict the outcome of evolutionary processes and for the rational design of antiretroviral treatment protocols. (Beerenwinkel, p. 67, § 5, lines 1-3)

	Regarding CLAIM 3, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The method of claim 1, 
	However, neither Eltoukhy, Beale, nor Beerenwinkel explicitly teaches: wherein applying machine learning to train the resistance evolution model further comprises: the computer determining one or more parameters corresponding to the resistance evolution model based on population data.
But Rosen-Zvi teaches: wherein applying machine learning to train the resistance evolution model further comprises: the computer determining one or more parameters corresponding to the resistance evolution model based on population data. (P. 399, § 1.2, lines 5-7 teaches patient data in the database. Tables 1 and 2 on p. 401-2 lists features of the database. Further, p. 402, col. 1, para. 1 teaches feature selection in the last 7 lines.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have based Rosen-Zvi’s model on population data. A motivation for the combination is to predict the outcome of an antiretroviral therapy information about viral evolution. (Rosen-Zvi, p. 401, C. 2, § 2.2, lines 3-5)

	Regarding CLAIM 4, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The method of claim 3, 
Eltoukhy teaches: wherein the resistance evolution model comprises one or more stochastic models. (¶ [0038], ninth line from the end, teaches Hidden Markov Machines 270 that classify features in cancer data for the purpose of recommending treatments. A hidden Markov model is a stochastic model because it is probabilistic.)

CLAIMS 8 and 10-11 are product claims which recite the same features as method claims 1 and 3-4, respectively. Claims 8 and 10-11 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1 and 3-4, respectively.

CLAIMS 15 and 17-18 are system claims which recite the same features as method claims 1 and 3-4, respectively. Claims 15 and 17-18 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 1 and 3-4, respectively.

	Regarding CLAIM 16, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The computer system of claim 15,
	Eltoukhy teaches: further comprising: program instructions to determine a result of the recommended therapy; and (¶ [0037], lines 5-6)
	However, neither Eltoukhy, Rosen-Zvi, nor Beerenwinkel explicitly teaches: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
But Beale teaches this limitation in ¶ [0015], lines 1-5.

Claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eltoukhy et al. (US 20180300456 A1) in view of Rosen-Zvi et al. (“Selecting anti-HIV therapies based on a variety of genomic and clinical factors”, see IDS filed 11/27/2017), Beale et al. (US 20170213006 A1, see PTO-892 filed 08/20/2021), Beerenwinkel et al. (“A mutagenetic tree hidden Markov model for longitudinal clonal HIV sequence data”, see PTO-892 filed 08/20/2021), and Liu (“The Collapsed Gibbs Sampler in Bayesian Computations with Applications to a Gene Regulation Problem”, see PTO-892 filed 08/20/2021).
Regarding CLAIM 6, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel
teaches: The method of claim 3, 
However, neither Eltoukhy, Beale, nor Beerenwinkel explicitly teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods
But Rosen-Zvi teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed (P. 399, § 1.2, lines 5-7 teaches patient data in the database. Tables 1 and 2 on p. 401-2 lists features of the database. Further, p. 402, col. 1, para. 1 teaches feature selection in the last 7 lines.)
However, neither Eltoukhy, Rosen-Zvi, Beale, nor Beerenwinkel explicitly teaches: determining is performed via one or more approximate learning methods.
	But Liu teaches determining is performed via one or more approximate learning methods. (P. 959, col. 1, under equation (2) teaches “we can approximate the posterior distribution of                         
                            θ
                        
                     by a mixture of the complete data posterior distributions” and p. 959, col. 2, lines 2-5 teaches a collapsed Gibbs sampler.)
Liu is in the same field of endeavor as the claimed invention, namely machine learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Liu’s collapsed Gibbs sampler into Eltoukhy’s hidden Markov model. A motivation for the combination is to improve the model’s efficiency. (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.” Liu describes the advantages on p. 959, col. 2, last paragraph, lines 1-4)

	Regarding CLAIM 7, the combination of Eltoukhy, Rosen-Zvi, Beale, Beerenwinkel, and Liu teaches: The method of claim 6,
wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
But Liu teaches this limitation. (P. 959, col. 1, under equation (2) teaches “we can approximate the posterior distribution of                         
                            θ
                        
                     by a mixture of the complete data posterior distributions” and p. 959, col. 2, lines 2-5 teaches a collapsed Gibbs sampler.)

	CLAIMS 13-14 are product claims which recite the same features as method claims 6-7, respectively. Claims 13-14 are rejected for the reasons set forth in the 35 U.S.C. 103 rejections of claims 6-7, respectively.
	
Regarding CLAIM 20, the combination of Eltoukhy, Rosen-Zvi, Beale, and Beerenwinkel teaches: The computer system of claim 17, 
However, neither Eltoukhy, Beale, nor Beerenwinkel explicitly teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
But Rosen-Zvi teaches: wherein determining the one or more parameters corresponding to the resistance evolution model is performed (P. 399, § 1.2, lines 5-7 teaches patient data in the database. Tables 1 and 2 on p. 401-2 lists features of the database. Further, p. 402, col. 1, para. 1 teaches feature selection in the last 7 lines.)
However, neither Rosen-Zvi, Eltoukhy, nor Beale explicitly teaches: determining is performed via one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. 
                        
                            θ
                        
                     by a mixture of the complete data posterior distributions” and p. 959, col. 2, lines 2-5 teaches a collapsed Gibbs sampler.)
Liu is in the same field of endeavor as the claimed invention, namely machine learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Liu’s collapsed Gibbs sampler into Eltoukhy’s hidden Markov model. A motivation for the combination is to improve the model’s efficiency. (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.” Liu describes the advantages on p. 959, col. 2, last paragraph, lines 1-4)


Response to Arguments
Examiner herein responds to Applicant’s remarks and claim amendments, filed 11/16/2021.
Objections to the Claims: The previous objections to claims 8 and 15 are withdrawn due to the claim amendments.
Claim Rejections under 35 U.S.C. § 112: The previous rejections of claims 1, 3-4, 6-8, 10-11, 13-18, and 20 are withdrawn due to the claim amendments. The previous rejection of claim 2 is moot because the claim is cancelled.
Claim Rejections under 35 U.S.C. § 101 (pp. 10-16): Applicant’s arguments have been fully considered but they are not persuasive.
On p. 10, Applicant argues “an Examiner should not parse a claim when a claim recites multiple abstract ideas”. The term “should” connotes a suggestion and is not a requirement. Furthermore, the excerpt copied on p. 10 essentially states that examiners should consider the limitations together to be 
	On pp. 11-12, Applicant argues that the claims are not directed to a mathematical concept (Note: Examiner believes “mental process” on p. 11, line 1 was supposed to say “mathematical concept.”). Applicant submitted this argument on 06/28/2021. Applicant is directed to Examiner’s response to this argument on p. 57 of the non-final action filed 08/20/21. No new or additional argument was presented in response to Examiner’s previous remarks.

	On p. 12, Applicant argues that the presently claimed invention is not directed to a mental process for several reasons. Applicant’s arguments are listed below with Examiner’s responses:
Applicant’s Argument #1: “Applicants respectfully submit that operations of the present invention cannot be processed mentally, such as gathering population medical data, and generating, training, and applying a resistance evolution model.”
Examiner’s Response #1: Examiner first notes that Claim 1 does not explicitly recite “gathering population medical data”, but it does recite “receiving population medical data”. This limitation was determined to be an additional element. Claim 1 does not explicitly recite “generating a resistance evolution model” or “training a resistance evolution model”.  Claim 1 recites “applying machine learning 

Applicant’s Argument #2: “Moreover, Applicants respectfully submit that the human mind is incapable of determining whether HIV levels within a serum of a user are detectible, as well as refining the resistance evolution model based on the detected serum levels.”
Examiner’s Response #2: Claim 1 does not positively recite “determining whether HIV levels within a serum of a user are detectible”. Instead, claim 1 recites “determining a result of the recommended therapy based on determining whether HIV is detectible in a serum of a patient”. The human mind is capable of determining a result based on information. Applicant argues that the human mind is incapable of “refining the resistance evolution model based on the detected serum levels.”  Claim 1 does not explicitly recite this limitation. Examiner is unsure what Applicant means by this argument.

	On pp. 13-15, Applicant argues that the present claims effect a particular prophylaxis for HIV. Applicant submitted this argument on 06/28/2021. Applicant is directed to Examiner’s previous response to this argument on p. 58 of the non-final action filed 08/20/21. On p. 16, Applicant submits a new argument in the first paragraph. Examiner’s previous response still applies. 
	On p. 16, Applicant argues, “the presently claimed invention adds an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”. Applicant submitted this argument on 06/28/2021. Applicant is directed to Examiner’s previous response to this argument on pp. 58-59 of the non-final action filed 08/20/21. Applicant did not submit any new arguments. No new or additional argument was presented in response to Examiner’s previous remarks. Furthermore, the claims do not 

Claim Rejections under 35 U.S.C. § 103 (Remarks pp. 17-19): Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127